Title: From George Washington to Colonel George Gibson, 22 March 1778
From: Washington, George
To: Gibson, George



Sir,
Head Quarters [Valley Forge] 22d March 1778

I am favor’d with yours of the 19th I desire that the British Serjeants, their Horses, arms & accoutrements may be sent down by the first party that marches after the receipt of this. The Party that took them have no right to any thing belonging to them. Plunder taken from the Enemy where any risk is run is given to the captors, but that could not have been the case when there were only two men and they in the heart of the Country. Harvey is not by any means to be permitted to enter the service, he is a very great Villain and shou’d be sent out of the way.
The British Prisoners who are sick, should not be mixed in the Hospitals with our men, the commissary of Prisoners must provide some place where they may be taken care of by themselves, the less intercourse they have with the Troops the better.
If camp Kettles are wanted the Dy Qr should apply to Major Genl Greene who is appointed to the Office of Qr Mr Gl for them or any other Articles he may want. I am Sr yrs &c.

G.W.


P.S. Order the Serjts to stop at the Wt. Horse and let me be informed of it.

